1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAYMENT LOGISTICS LIMITED,                         Case No.: 3:18-cv-00786-L-AGS
12                                     Plaintiff,
                                                        ORDER GRANTING DEFENDANTS’
13   v.                                                 MOTION TO DISMISS [ECF NO. 19]
14   LIGHTHOUSE NETWORK, LLC;
     SHIFT4 CORP.; AND SHIFT4
15
     PAYMENTS, LLC,
16                                  Defendants.
17
18
19         Pending before the Court is Defendants Lighthouse Network, LLC, SHIFT4
20   Corporation, and SHIFT4 Payments, LLC’s (“Defendants” or “Shift4”) motion to dismiss
21   Plaintiff Payment Logistics Limited’s (“Plaintiff” or “PLL”) first amended complaint. The
22   Court decides the matter on the papers submitted and without oral argument. See Civ. L.
23   R. 7.1(d.1). For the reasons stated below, the Court GRANTS Defendants’ motion.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    1
                                                                              3:18-cv-00786-L-AGS
1    I.         BACKGROUND
2               This antitrust case arises out of a vertical merger that united all three levels of the
3    payment processing in the credit and debit card payment industry.1 The merger at issue is
4    a purchase of three point-of-sale (“POS”) companies—Restaurant Manager, Future POS,
5    and POSitouch—and one payment interface, Shift4 Corporation (the “Merger”), by a
6    merchant account service provider (“MAS”), Defendant Lighthouse Network. At each
7    level of the payment processing market, it seems, there are multiple competitors vying to
8    serve various types of merchants. Plaintiff PLL is a payment interface competitor that
9    serves mid-to-large table-service restaurants (“MLTSR”). PLL seeks to prevent the
10   Merger because it believes the Merger will substantially lessen the competition among
11   payment interfaces servicing POS companies owned by Defendant and in the broader
12   payment interface market.
13              Accordingly, PLL filed a complaint for violations of federal antitrust laws against
14   Defendants on April 24, 2018. See ECF No. 1. PLL alleges the following three claims:
15   (1) Illegal merger in violation of section seven of the Clayton Act, 15 U.S.C. § 18; (2)
16   monopolization in violation of section two of the Sherman Act, 15 U.S.C. § 2; and
17   attempted monopolization in violation of section two of the Sherman Act. See id. On June
18   15, 2018, Defendants filed a motion to dismiss PLL’s Complaint for failure to state a claim
19   and a request to take judicial notice in support of Defendants’ motion.2 ECF Nos. 19, 20.
20   PLL filed its opposition to Defendants’ motion to dismiss and request for judicial notice
21                                                  
22
                1
               The three levels of payment processing are as follows: (1) Point of sale (“POS”), systems where
23   merchants enter orders and accept credit cards; (2) payment interfaces, conduits that receive and process
     credit card transaction data from merchants’ POS and send it payment processors; and (3) merchant
24   account service providers (“MAS”), payment processors that receive data from payment interfaces or POS
25   systems and send the data to banks and credit card companies.
             2
                Defendants filed a Request for Judicial Notice in this case. ECF No. 20. Plaintiff opposed
26   Defendants’ request. ECF No. 31. Plaintiff objected that the contents of the request (press releases, Form
     10-Ks, and webpage timelines) did not meet the requirements of Federal Rule of Evidence 201 as they
27   neither are relied upon in the complaint nor a matter of public record. See id. The Court DENIES AS
     MOOT Defendants’ request as those exhibits were not used in reaching the Court’s ruling. See Medina
28   v. City of San Diego, 2012 WL 1033019, at *6 (S.D. Cal. Mar. 26, 2012).

                                                         2
                                                                                           3:18-cv-00786-L-AGS
1    on August 3, 2018. ECF Nos. 30, 31. On August 17, 2018, Defendants filed replies in
2    support of the motion to dismiss and request for judicial notice. ECF Nos. 33, 34.
3
4    II.    LEGAL STANDARD
5           The court must dismiss a cause of action for failure to state a claim upon which relief
6    can be granted. Fed. R. Civ. P. 12(b)(6). A motion to dismiss under Rule 12(b)(6) tests the
7    complaint’s sufficiency. See N. Star Int’l v. Ariz. Corp. Comm’n., 720 F.2d 578, 581 (9th
8    Cir. 1983). The court must assume the truth of all factual allegations and “construe them
9    in the light most favorable to [the nonmoving party].” Gompper v. VISX, Inc., 298 F.3d
10   893, 895 (9th Cir. 2002); see also Walleri v. Fed. Home Loan Bank of Seattle, 83 F.2d
11   1575, 1580 (9th Cir. 1996).
12          As the Supreme Court explained, “[w]hile a complaint attacked by a Rule 12(b)(6)
13   motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to
14   provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
15   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
16   Bell Atl. Corp. v. Twombly, 127 S.Ct. 1955, 1964-65 (2007) (internal citations and
17   quotation marks omitted). Instead, the allegations in the complaint “must be enough to
18   raise a right to relief above the speculative level.” Id. at 1965. A complaint may be
19   dismissed as a matter of law either for lack of a cognizable legal theory or for insufficient
20   facts under a cognizable theory. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530,
21   534 (9th Cir. 1984).
22
23   III.   DISCUSSION
24          Defendants contend Plaintiff’s Complaint should be dismissed for the following
25   three reasons: (a) PPL failed to define a relevant market; (b) PLL failed to allege that Shift4
26   possesses market power in either alleged relevant market; and (c) PLL fails to allege an
27   injury to competition. See ECF No. 19-1. The Court addresses each contention in turn.
28   ///

                                                    3
                                                                                  3:18-cv-00786-L-AGS
1            a. PLL Has Not Defined a Relevant Product Market
2            To properly state an antitrust claim under the Sherman Act, plaintiffs must plead a
3    relevant market. Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1044-45 (9th Cir.
4    2008). Although plaintiffs are not required to plead a relevant market with specificity,
5    “[t]here are . . . some legal principles that govern the definition of an antitrust ‘relevant
6    market’ and a complaint may be dismissed under Rule 12(b)(6) if the complaint’s ‘relevant
7    market’ definition is facially unsustainable.” Id. at 1045. Both a geographic and a product
8    market must be included in a relevant market. Big Bear Lodging Ass’n v. Snow Summit,
9    Inc., 182 F.3d 1096, 1104 (9th Cir. 1999). A product market “must encompass the product
10   at issue as well as all economic substitutes for the product.” Newcal Indus., 513 F.3d at
11   1045.     Within relevant product markets, economic substitutes have a “reasonable
12   interchangeability of use” or sufficient “cross-elasticity of demand” with the relevant
13   product. Id. (quoting Brown Shoe v. United States, 370 U.S. 294, 325 (1962)). A relevant
14   market lacking economic substitutes falls short of incorporating “the group or groups of
15   sellers or producers who have actual or potential ability to deprive each other of significant
16   levels of business.” Id. (quoting Thurman Indus., Inc. v. Pay ‘N Pak Stores, Inc., 875 F.2d
17   1369, 1374 (9th Cir. 1989)). “[W]ell-defined submarkets may exist which, in themselves,
18   constitute product markets for antitrust purposes.” Brown Shoe, 370 U.S. at 325. To bring
19   an antitrust claim grounded on a submarket, “the plaintiff must be able to show (but need
20   not necessarily establish in the complaint) that the alleged submarket is economically
21   distinct from the general product market.” Newcal Indus., 513 F.3d at 1045. The Supreme
22   Court laid out “ practical indicia” of an economically distinct submarket in Brown Shoe:
23   “industry or public recognition of the submarket as a separate economic entity, the
24   product’s peculiar characteristics and uses, unique production facilities, distinct customers,
25   sensitivity to price changes, and specialized vendors.” 370 U.S. at 325.
26           PLL alleges the following two relevant product markets in the Complaint: (1)
27   Payment interfaces for Defendant-Owned POS systems for MLTSR; and (2) payment
28   interfaces for POS systems specializing in MLTSR. ECF No. 1 at 24-25. PLL also alleges

                                                   4
                                                                                 3:18-cv-00786-L-AGS
1    that the relevant geographic market for both alleged product markets is the United States.
2    Id. at 26.3
3               Defendants contend PLL’s Complaint fails to allege why the relevant market is
4    limited to payment interfaces for POS systems servicing MLTSR. ECF No. 19-1 at 15-16.
5    Specifically, Defendants assert that PPL arbitrarily defines the bounds of the payment
6    interface market servicing MLTSR. Id. at 17. However, the Court disagrees as Plaintiff
7    seems to define its relevant market as a submarket of a broader payment interface market.
8    See, e.g., Brown Shoe, 370 U.S. at 325. “The boundaries of such a submarket may be
9    determined by examining such practical indicia as industry or public recognition of the
10   submarket as a separate economic entity, the product’s peculiar characteristics and uses,
11   unique production facilities, distinct customers, distinct prices, sensitivity to price changes,
12   and specialized vendors.” Ibid. To this point, PLL has yet to engage in discovery where
13   presumably it hopes to identify the areas of actual or potential competition that are
14   economically significant enough to define the relevant submarket. Thurman Indus., 875
15   F.3d at 375. At this stage of the litigation, the Court finds that Plaintiff’s relevant market
16   allegations are not so conclusory that dismissal is warranted for this reason.
17              Defendants also contend that PLL does not define the set of economic substitutes for
18   PLL’s payment interface product. ECF No. 19-1 at 18. In particular, Defendants assert
19   that PLL artificially limits the payment interface market by excluding POS systems that
20   connect directly to MAS systems. Id. at 17-18. A product market “must encompass the
21   product at issue as well as all economic substitutes for the product.” Newcal Indus., 513
22   F.3d at 1045. Defendants correctly highlight that PLL’s currently-pled relevant market
23   excludes POS systems with direct connections to MAS systems, like Digital Dining and
24   Dinerware. See ECF No. 1 at 26, 28. Although PLL alleges that “direct connections are
25
26                                                  

27              3
              Defendants have not raised any argument claiming that the alleged geographic market is
     improper. ECF No. 19-1 at 15-19. For that reason, the Court will only address PLL’s relevant product
28   market allegations.

                                                       5
                                                                                      3:18-cv-00786-L-AGS
1    typically used by large, enterprise restaurants with more than ten locations[,]” the Court
2    finds that this allegation does not remove direct connections from the market as an
3    economic substitute. PLL excludes direct connection POS systems, claiming that the
4    expense and need for sophisticated, internal technology personnel would be too onerous
5    for MLTSR. See ECF No. 1 at ¶ 30. That conclusion is not sufficient as PLL did not allege
6    facts supporting that there is no “reasonable interchangeability of use” or sufficient “cross-
7    elasticity of demand” for direct connection POS systems in the MLTSR payment interface
8    market. It is undisputed that POS systems with direct connection capability share a relevant
9    functionality with payment interfaces—to securely collect and transfer payment
10   transaction data between the POS system and the MAS. Thurman Indus., 875 F.2d at 1374
11   (defining relevant market as “the group or groups of sellers or producers who have actual
12   or potential ability to deprive each other of significant levels of business []”). For that
13   reason, the Court infers that reasonable interchangeability of use exists for direct
14   connection POS systems within the payment interface products. As such, the Court finds
15   PLL’s definition for payment interfaces for POS systems specializing in MLTSR market
16   is facially unsustainable and GRANTS the Defendants’ motion to dismiss.
17         Moreover, as currently alleged, this case is not one where a single brand of a product
18   or service can be a relevant market. See Eastman Kodak Co. v. Image Technical Servs.,
19   Inc., 504 U.S. 451, 481-82 (1992). In Eastman Kodak, the Supreme Court found that the
20   relevant market was comprised of “only those companies that service Kodak machines”
21   since “service and parts for Kodak equipment are not interchangeable with other
22   manufacturers’ service and parts[.]” Eastman Kodak, 504 U.S. at 482. The Supreme Court
23   reasoned that “[t]he relevant market for antitrust purposes is determined by the choices
24   available to Kodak owners.” Id. at 481-82 (citation omitted).
25         PLL has not factually alleged how MLTSR merchants could not, at the time of
26   contract execution, confirm whether use of Defendants’ POS systems obligates merchants
27   to solely use of the Shift4 Corp. payment interface. The payment interfaces market is not
28   unique to Defendants’ POS systems servicing MLTSR merchants. In fact, Defendants’

                                                   6
                                                                                 3:18-cv-00786-L-AGS
1    POS Systems, Restaurant Manager, Future POS, POSitouch, and Lighthouse were serviced
2    by multiple payment interfaces prior to the merger—PLL, DataCap and PAX. PLL now
3    speculates that, post-merger, MLTSR merchants would be locked in to Defendants’
4    payment interface, Shift4 Corp., if Defendants began charging additional fees to use other
5    available payment interfaces, not that the choices of interfaces available diminished due to
6    the merger. POS dealers and MLTSR merchants are free to negotiate and contract with
7    Defendants’ POS systems in whatever manner they deem fiscally beneficial. While PLL
8    alleges that “contracts are complex and negotiated with the POS Dealer rather than the
9    merchant,” the Court cannot reasonably infer that merchants could not instruct their POS
10   dealer to negotiate terms that would allow the merchant to change payment interfaces at
11   will. See ECF No. 1 at ¶ 31. As such, the Court finds this market definition unsuitable to
12   the extent explicit contractual provisions form the boundaries of the submarket. See
13   Forsyth v. Humana, Inc., 114 F.3d 1467 (9th Cir. 1997). In addition, PLL has not alleged
14   any practical indicia of an economically distinct submarket. Accordingly, the Court finds
15   PLL’s market definition for Payment interfaces for Defendant-Owned POS systems for
16   MLTSR unsuitable and GRANTS the Defendants’ motion to dismiss.
17         b. PLL Has Failed to Allege Sufficient Market Power in Either Alleged Market
18         “A failure to allege power in the relevant market is a sufficient ground to dismiss an
19   antitrust complaint.” Rick-Milk Enters., Inc. v. Equilon Enters., LLC, 532 F.3d 963, 972
20   (9th Cir. 2008). There are two way to prove market power, direct or circumstantial
21   evidence. Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421, 1434 (9th Cir. 1995). When
22   using direct evidence, a plaintiff must “put [] forth evidence of restricted output and supra
23   competitive prices . . .” Id. However, use of circumstantial evidence requires a plaintiff to
24   “(1) define the relevant market, (2) show that the defendant owns a dominant share of that
25   market, and (3) show that there are significant barriers to entry and show that existing
26   competitors lack the capacity to increase their output in the short run.” Id. (Internal citation
27   omitted). Where, as here, PLL fails to sufficiently allege a relevant market definition, the
28   Court deems it is impossible to determine market power. As such, the Court finds that PLL

                                                    7
                                                                                   3:18-cv-00786-L-AGS
1    has failed to sufficiently allege market power as the relevant market has not been
2    sufficiently defined yet. Accordingly, the Court GRANTS Defendants’ motion on this
3    ground.
4          c. PLL Failed to Allege an Antitrust Injury
5          Mergers or acquisitions “in any line of commerce or in any activity affecting
6    commerce in any section of the country, [where] the effect of such acquisition may be
7    substantially to lessen competition or to tend to create a monopoly” are prohibited by
8    section seven of the Clayton Act. 15 U.S.C. § 18. To state a section seven claim, like any
9    antitrust claim, a plaintiff must allege an antitrust injury—some harm to competition
10   resulting from defendant’s behavior. Pool Water Prods. V. Olin, 258 F.3d 1024, 1034 (9th
11   Cir. 2001). Under this section, a plaintiff must allege that the acquisition will create an
12   appreciable danger of anticompetitive consequences. United States v. Philadelphia Nat’l
13   Bank, 374 U.S. 321, 364 (1963).           Injury to competition requires allegations that
14   competition itself has been injured rather than merely competitors. Rutman Wine Co. v. E
15   & J Gallo Winery, 829 F.2d 729, 734 (9th Cir. 1987). To allege an injury to competition,
16   plaintiff must allege (1) the relevant markets in which competition has been injured and (2)
17   the anticompetitive effects caused by the alleged restraint within the markets with factual
18   detail. Les Shockley Racing v. Nat’l Hot Rod Ass’n, 884 F.2d 504, 508 (9th Cir. 1989)
19   (citing Rutman Wine, 829 F.2d at 736). “[A] claimant must, at a minimum, sketch the
20   outline of the antitrust violation with allegations of supporting factual detail.” Id.
21         As follows from the Court’s reasoning above, PLL did not allege an antitrust injury
22   because PLL failed to include direct connection POS systems into the relevant markets or
23   explain with sufficient factual detail why they should not be included. Accordingly, the
24   Courts GRANTS Defendants’ motion on this ground and will not discuss the sufficiency
25   of the anticompetitive effect allegations.
26   ///
27   ///
28   ///

                                                    8
                                                                                  3:18-cv-00786-L-AGS
1          d. Leave to Amend Complaint
2          When dismissing a complaint for failure to state a claim, “a district court should
3    grant leave to amend even if no request to amend the pleading was made, unless it
4    determines that the pleading could not possibly be cured by the allegations of other facts.”
5    Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (internal citations omitted).
6    Here, PLL requests leave to amend its complaint. The Court finds that the deficiencies in
7    the initial complaint could be cured by amendment. As such, the Court GRANTS PLL’s
8    request for leave to amend its initial complaint.
9
10   IT IS SO ORDERED.
11   Dated: October 23, 2018
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   9
                                                                                3:18-cv-00786-L-AGS
